Citation Nr: 1730871	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), diabetes mellitus II, and heart disease; and to include as due to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	South Carolina Department of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for sleep apnea.

The Veteran testified before a Veterans Law Judge (VLJ) in a May 2014 video conference hearing.  Unfortunately, a transcript of this hearing is not available.  The Veteran was sent a letter in June 2014 affording him the opportunity to testify again.  No reply was sent within 30 days.  The April 2013 hearing transcript from a Decision Review Officer (DRO) hearing the Veteran attended is of record. 
This claim was remanded in March 2015 for an examination and in October 2015 for a hearing.  The Veteran was scheduled for a video conference hearing for June 2017, but failed to appear. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This claim was remanded in October 2015 because the Veteran requested a new hearing.  The Veteran had a video conference hearing in May 2014.  As that hearing transcript was never associated with the claims file, the Veteran was notified in June 2014 in order to give him the opportunity to have another hearing.  The Veteran requested a new video conference hearing in June 2014 at the RO.  This request was not associated with the Veteran's claims file at the Board.  The Veteran's representative sent in a VA form 646 in August 2015 stating that the Veteran still wanted another hearing.  Since that time, the Veteran received notification that he had been scheduled for a new hearing in June 2017.  Unfortunately, the Veteran was hospitalized at the time of the hearing and could not attend.  He has requested that his hearing be rescheduled.  The Board finds that good cause has been presented to reschedule his hearing.  

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a video conference hearing before a VLJ at an appropriate RO, per his June 2017request.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


